Citation Nr: 1024355	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
residuals of left total knee arthroplasty.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from 
January 1953 to December 1956, and in the U.S. Army from 
October 1958 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran requested a hearing before the Board, and the 
hearing was scheduled for May 5, 2010, at the San Antonio RO.  
However, the Veteran cancelled the hearing, and the case is 
now ready for appellate review.  

The Veteran previously submitted a claim for TDIU, which was 
denied by the RO in a September 2006 rating decision, on the 
basis that he did not meet the schedular criteria.  In August 
2009, the RO sent the Veteran a letter informing him that, 
after receiving an increased rating for his left knee 
disability, he met the schedular criteria for TDIU and should 
submit a VA Form 21-8940 to reopen his claim.  However, in 
light of the holding of the U.S. Court of Appeals for 
Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the issue of TDIU is appropriately considered during 
the determination of an increased rating claim and, 
therefore, the issues has been characterized as they appear 
on the first page of the present decision.

The Board also notes that, from April 12, 2006, to May 31, 
2007, the Veteran was granted a temporary 100 percent 
disability rating for his left knee disability under 38 
C.F.R. § 4.30 for post-surgery convalescence. The Board notes 
that Diagnostic Code (DC) 5055 for prosthetic replacement of 
the knee joint also provides for a 100 percent disability 
rating for one year following implantation of prosthesis.  38 
C.F.R. § 4.71a, DC 5055 (2009).  Thus, the Board considers 
that, for the rating period from April 12, 2006, to May 31, 
2007 (nearly 13 months), the Veteran received a full grant of 
the benefits sought.  Therefore, there is no justiciable 
issue for the Board to decide for that period of time.

The TDIU issue is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

The Veteran's left knee, post-total arthroplasty, has been 
productive of daily pain and swelling, with no flare-ups.  
McMurray's test has been negative, and there has been no 
ligamentous laxity or subluxation.  Flexion has been no worse 
than 80 degrees, with extension to 35 degrees.  The Veteran 
experiences pain over the entire range of motion.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 60 
percent for post-operative residuals of a left total knee 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and, as discussed herein, the Board has identified 
none. 

A letter was sent to the Veteran in April 2005, prior to the 
initial RO decision which is the subject of this appeal.  The 
letter informed him of what evidence was required to 
substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  It described what the evidence should show, 
including how the claimed disability had increased in 
severity.  Although no longer required, the Veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran 
in April 2005 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's employment.  Moreover, Dingess notice was not 
provided prior to the initial rating decision as the case had 
not yet been decided.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the May 2006 SOC provided the rating provisions 
that would be used to evaluate the Veteran's disability, and 
advised him that the disability's impact on his employment 
would be considered.  Additionally, the June 2006 letter that 
accompanied the rating decision dated that same month 
described how VA determines disability ratings and effective 
dates.  The claim was subsequently re-adjudicated in the July 
2009 SSOC.  In addition, the August 2005 and June 2006 rating 
decisions, May 2006 SOC, and July 2009 and January 2010 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  Thus, the Board finds that the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist, including the requirements 
set forth by the Court in Dingess and Vasquez-Flores have 
been satisfied.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been evaluated under Diagnostic Code 5055, 
which is found under the Schedule of Ratings for the 
Musculoskeletal System, Prosthetic Implants.  38 C.F.R. § 
4.71a, DC 5055 (2009).  Under that code, for one year 
following implantation of a knee prosthesis for a service-
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness, or by a minimum rating of 30 percent when 
there is an intermediate degree of residual weakness, pain, 
or limitation of motion to be rated by analogy under DCs 5256 
(knee ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends that his left knee disability has become 
more disabling than indicated by the currently assigned 
rating.  He was granted service connection for a left knee 
disability in an April 1979 rating decision.  He filed a 
request for an increased rating in March 2005.  In the course 
of the appeal, the Veteran was granted an increased rating to 
60 percent, effective from March 11, 2005, with a temporary 
100 percent convalescence rating assigned from April 12, 
2006, to May 31, 2007, as described above.  Thus, the 
relevant period for consideration is March 11, 2005, to April 
11, 2006, and from June 1, 2007, forward.  

The Board will begin by reviewing the medical evidence for 
the rating period on appeal.  

The Veteran was afforded a VA examination in April 2005.  He 
stated that he had twisted his knee while in Vietnam in 1968, 
and then twisted it again in 1978 while jogging.  He 
underwent had a left knee replacement in 1990 and, since 
then, had constant pain which did not cause incapacitation.  
He was not currently receiving any treatment for the left 
knee.  There was painful motion and weakness of the implanted 
joint, although the symptoms were sometimes weakness with 
intermittent pain.  The Veteran was unable to walk for a 
prolonged period and had difficulty walking on stairs.  He 
had not lost any time from work due to the left knee.  On 
physical examination, there was a scar on the left knee from 
the replacement surgery.  The Drawer and McMurray tests were 
within normal limits.  There was "locking" pain, crepitus, 
and stiffness.  Flexion was to 70 degrees with pain at the 
end of the range, and extension was to 0 degrees (normal 
range of motion was noted to be flexion to 140 degrees and 
extension to 0 degrees).  Range of motion was further limited 
by pain after repetitive use, but was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  X-rays showed a prosthetic left femoral 
condyle in proper alignment with respect to the tibia plateau 
prosthesis, and the prosthesis was properly situated, with no 
loosening.  The examiner stated the effect of the Veteran's 
condition on his usual occupation was inability for prolonged 
walking and difficulty climbing stairs.  

In August 2005, the Veteran sought treatment with Dr. D.L.F.  
He had been playing golf and being active following his 1990 
surgery, but recently had noticed squeaking in his left knee.  
He continued to be active, but the squeaking had become more 
severe.  He also had swelling in the knee, but not a lot of 
pain.  On physical examination, the doctor noted effusion and 
mediolateral laxity.  There was squeaking of the knee from 
obvious metal on metal rubbing.  Range of motion was 0 to 80 
degrees.  X-rays showed a loss of polyethylene spacer with 
metal on metal on the femoral and tibial component.  The 
Veteran did not wish to have the problem fixed, and was not 
at all concerned about the failure of the implant.  However, 
the doctor explained to him that the knee needed to be fixed, 
which may include a full revision of the implant.  

In April 2006, Dr. D.L.F. performed a revision of the 
Veteran's left total knee arthroplasty with bone grafting.  
The Veteran was brought back to the hospital several times 
following the surgery, for infection of the left knee.  As 
discussed above, he received a 100 percent rating from the 
date of this surgery until May 31, 2007, more than a year 
later.  

Dr. D.L.F. wrote a letter in September 2006 stating that, 
when the Veteran had last been seen at his office in August 
2006, the doctor told him he could return to work, but could 
not climb ladders.  

In an October 2006 letter, Dr. D.L.F. stated that the Veteran 
had been doing well since the last knee infection in May 
2006, but had recently experienced increased swelling and 
discomfort.  The knee was aspirated, and the Veteran was 
taking a suppressive antibiotic.  However, the Veteran 
refused any further surgical intervention.  He continued to 
work at that time.  The doctor assessed chronic infection of 
the knee.  X-rays showed that the components had not loosened 
and were in good alignment with cemented stems in place.  The 
Veteran retired from his job in December 2006.  

In January 2007, Dr. D.L.F. wrote that the Veteran had a 
septic revision total knee replacement.  This had continued 
to drain.  He was currently on oral antibiotics, but 
continued to have draining and pain.  He was able to get 
around with a cane, and was taking narcotics for pain.  In 
the future, the doctor stated the Veteran may need an 
arthrodesis or amputation of the knee.  Dr. D.L.F. reiterated 
a similar statement in a July 2007 letter.  

The Veteran was afforded another VA examination in November 
2007.  It was noted that from 1978 to December 2006, he was a 
contracting officer with the military who built commissaries 
around the world.  The claims file was reviewed.  The Veteran 
continued to take suppressive antibiotics, and reported daily 
pain of the left knee without flare-up.  Pain was at a level 
of 10 out of 10.  He had restricted range of motion of the 
left knee, and complained of fluid drainage out of the 
incision on the knee.  He denied left knee buckling, giving 
way, or giving out.  He reported chronic disabling swelling, 
stiffness, weakness, fatigue, and lack of endurance.  
However, the left knee was stable and did not lock.  The 
Veteran practiced physical therapy maneuvers every day, but 
without resolution of symptoms.  He had used a cane over the 
last six months for gait stability to support walking.  The 
Veteran stated he was no longer able to cut the grass, change 
light bulbs, climb ladders, or climb stairs.  Years ago, he 
was unable to travel for work, and since the revision in 
2006, he was unable to work.  His walking distance was 
limited.  On physical examination, there was a loss of all 
normal anatomic landmarks with chronic edematous effusion, 
weakness and heat of the left knee without redness.  There 
was pain to the anterior of the knee on palpation.  There was 
drainage from a lesion at the end of a distal scar.  Flexion 
was to 90 degrees and maximum extension was in flexion to 30 
to 35 degrees.  Range of motion was additionally limited on 
repetition by pain, fatigue, lack of endurance, abnormal 
movement, and guarding.  

In August 2009, the Veteran was afforded another VA 
examination.  He reported no giving way, instability, 
weakness, incoordination, subluxation, or locking episodes.  
He did have pain, stiffness, decreased speed of joint motion, 
swelling, and drainage.  There were no flare-ups of pain.  He 
was unable to stand for more than a few minutes, and unable 
to walk more than a few yards.  He always used a cane or a 
walker.  On physical examination, there was edema, drainage, 
and tenderness.  There was no grinding, crepitation, 
instability, patellar abnormality, or clicks or snaps.  
Flexion was to 90 degrees, and extension was to minus 30 
degrees, with pain.  There was no additional limitation of 
joint function, nor any additional pain, fatigue, weakness, 
lack of endurance, or incoordination with repetitive motion 
or use.  There was no history of incapacitation in the last 
12 months.  X-rays showed exuberant heterotopic bone 
formation, and the hardware was unremarkable.  The Veteran 
had retired in 2006, and was eligible due to age and duration 
of work.  The examiner wrote that the left knee disability 
had significant effects on the Veteran's usual occupation and 
prevented exercise.  

The Board will now consider whether the Veteran is entitled 
to a higher evaluation for the left knee based on the 
evidence of record relevant to the rating period on appeal, 
outlined above.  The knee disability has been evaluated under 
DC 5055, described above, which compensates prosthetic 
replacement of the knee joint.  A 100 percent evaluation is 
assigned for one year following the implantation of 
prosthesis, and a 60 percent evaluation is assigned when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  38 C.F.R. § 
4.71a (DC 5055) (2009).  

The Board finds that the weight of the evidence is against an 
increased rating for the left knee disability.  The Veteran 
is assigned the maximum available evaluation under DC 5055, 
as it has been well over a year since his 2006 total 
arthroplasty revision.  He received the appropriate 100 
percent evaluation for more than a year following that 
surgery, and has since been assigned the maximum rating 
available to him.  The Board finds that the 60 percent 
evaluation adequately reflects the Veteran's symptoms - 
chronic severe painful motion or weakness.  Painful and 
limited motion was observed by all treatment providers, and 
the Veteran rated his own pain as a level 10 out of 10 in 
severity at the November 2007 VA examination.  

The Board has considered whether any of the analogous 
diagnostic codes listed under DC 5055 would allow for an 
increased rating for the Veteran's left knee disability.  
However, in the absence of ankylosis, rating by analogy under 
the provisions of Diagnostic Code 5256 is not appropriate, 
and, in any case, the maximum available rating under DC 5256 
is also 60 percent.  Similarly, although the Veteran has 
limitation of left knee extension and impairment involving 
the tibia or fibula, the maximum available ratings under DCs 
5261 and 5262 are 50 and 40 percent, respectively.  Thus, a 
rating by analogy under these codes would not result in an 
increased rating.  
 
Turning to whether evaluation under any other knee-related 
diagnostic code could yield a higher disability rating, the 
Board observes that, although the Veteran manifests 
limitation of left knee flexion, the highest available rating 
under DC 5260 is 30 percent, and thus it would not allow for 
an increased rating.  In addition, there is no evidence of 
subluxation or instability, dislocation or removal of 
cartilage, or genu recurvatum, so DCs 5257, 5258, 5259 and 
5263 are inapplicable.  Moreover, none of those codes 
provides a maximum available rating equal to or higher than 
60 percent.  

With regard to separate ratings, the Veteran has not claimed 
any functional or other impairment resulting from the scar on 
his left knee.  The Board will therefore not analyze whether 
a separate disability rating is warranted for this component 
of his total left knee replacement.  Moreover, there is no 
evidence of neurological impairment resulting from the 
Veteran's left knee arthroplasty.  

The Board must also consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 60 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

The April 2005 VA examiner found that range of motion was 
additionally limited by pain after repetitive use, but was 
not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  The November 2007 VA examiner 
found that range of motion was additionally limited on 
repetition by pain, fatigue, lack of endurance, abnormal 
movement, and guarding.  However, the August 2009 VA examiner 
found that there was no additional limitation of joint 
function, nor any additional pain, fatigue, weakness, lack of 
endurance, or incoordination with repetitive motion or use.  
Based on our review of the Veteran's complaints of pain and 
limitation on functioning, the Board finds that the evidence 
does not warrant an increased rating based on DeLuca factors.  
The Veteran is already assigned the highest available 60 
percent rating, which takes into account severe pain on 
motion.  Moreover, the most recent examiner did not find 
additional limitation or function caused by any DeLuca 
factors.  

In summary, the Board finds that, based on review of the 
medical evidence and consideration of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102, the criteria for a higher evaluation 
for a left knee total arthroplasty have not been met. 

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, the evidence does not demonstrate a 
disability picture higher than the currently assigned 60 
percent rating. 

Finally, the Board has considered whether the Veteran's 
service-connected left knee disability warrants an increased 
rating on an extra-schedular basis.  The governing criteria 
for the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran stated that he could no longer 
work due to his knee disability, he reported no lost work at 
the April 2005 VA examination, was released back to work by 
Dr. D.L.F. in August 2006, and was able to work until he was 
eligible for retirement due to age and/or duration of work.  
Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.
 

ORDER

Entitlement to an evaluation in excess of 60 percent for 
residuals of left total knee arthroplasty is denied.  


REMAND

As discussed in the Introduction, above, during the pendency 
of the Veteran's claim he applied for a TDIU.  The Court has 
held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, supra.  
If the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability 
for which an increased rating is sought, then part and parcel 
to that claim for an increased rating is whether a TDIU as a 
result of that disability is warranted.  Id. at 455.  TDIU 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  See 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2009).  This is so, provided the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or the result of 
two or more service-connected disabilities, where at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2009).

In this case, the Veteran is assigned a 60 percent evaluation 
for his left knee disability, and has been granted service 
connection for additional disabilities so as to bring the 
total combined rating for his service-connected disabilities 
to 80 percent or higher, effective from March 11, 2005.  He 
thus meets the criteria for consideration of TDIU on a 
schedular basis.  38 C.F.R. § 4.16(a) (2009).

In his September 2006 Notice of Disagreement, the Veteran 
contended that he was unable to perform his job in its full 
capacity.  However, his employer (the Federal Government) had 
allowed him to continue working in order to "pay back" the 
114 hours of excess sick leave he had taken (presumably due 
to his left knee disability).  The Veteran said he was unable 
to travel and visit sites, as his job required, because he 
was unable to climb stairs and ladders to check building 
roofs and refrigeration systems.  Moreover, he was walking 
with a cane.  A September 2006 letter from Dr. D.L.F. states 
that, when the doctor saw the Veteran in August 2006, he told 
him he could return to work, but could not climb ladders.  
The November 2007 VA examiner noted that the Veteran had been 
unable to travel for work for years due to his knee problems, 
and after the knee replacement in 2006, had been unable to 
work.  He had retired from his job in December 2006. 

Finally, the August 2009 VA examiner stated the Veteran's 
left knee disability had significant effects on his 
occupation.  However, the examiner did not indicate whether 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of either his service-
connected left knee disability or any other service-connected 
disability.  The regulations require VA to obtain a medical 
opinion based on the evidence of record if VA determines that 
such evidence is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009).  A medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As a 
result, the Board finds that further development is necessary 
to address the TDIU claim.  The Board will, therefore, remand 
the case to schedule the Veteran for a VA examination to 
obtain a medical opinion regarding whether he is rendered 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of 
the elements of a claim for TDIU under 38 
C.F.R. § 4.16(a)-(b), and permit him the 
full opportunity to supplement the record 
as desired.

2.  Schedule the Veteran for an 
appropriate VA examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file, as well as a copy of this 
remand, must be made available to the 
examiner for review of the medical history 
in conjunction with the examination.

a.  The examiner, taking into account 
the Veteran's left and right knee 
disabilities, as well as his 
hypertension and bunions of the left 
foot, should indicate whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected 
disabilities, specifically his left 
knee disability both pre- and post-
total knee replacement.  The bases for 
the opinion(s) provided should be 
explained in detail.

b.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to 
speculation or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

3.  When the development requested has 
been completed, the issue of entitlement 
to TDIU should be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


